Citation Nr: 0612686	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  99-06 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel



INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the veteran's application 
to reopen a claim of entitlement to service connection for 
PTSD.

A June 2004 Board decision found that the veteran had 
presented new and material evidence to reopen his claim for 
service connection for PTSD.  The appeal was remanded for 
further development to include verifying the veteran's 
stressors through the U.S. Army and Joint Services Records 
Research Center (JSRRC).


FINDING OF FACT

The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence to corroborate the 
veteran's report of in-service stressors upon which a 
diagnosis of PTSD was based.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of a psychiatric disability to 
include PTSD.  There is also no medical evidence that the 
veteran was treated for injuries due to a jeep accident.  The 
veteran's personnel records are not available and they may 
have been destroyed in a fire at the National Personnel 
Records Center (NPRC).  

The medical evidence includes diagnoses of PTSD based on the 
veteran's reported traumatic events while stationed in Korea 
in VA treatment records beginning in May 1999 and at a March 
2000 VA examination.  

The veteran contends that PTSD was caused by the following 
events:

i.  In November 1953, while with Company B, 728th 
Military Police Battalion, in Su won, Korea, and while 
arresting a soldier who was in an off limits area he was 
threatened with a knife.  The veteran states that he had 
to shoot that soldier to protect himself.  On learning 
of the incident the veteran was reportedly reprimanded 
by the Kimpo Air Force Base Officer of the Day for not 
shooting to kill.  The veteran asserts that he heard 
that solder scream in pain while Kimpo Air Force Base 
sick bay personnel treated him "without anesthesia."

ii.  In December 1953, while with Company B, 728th 
Military Police Battalion, outside of Yougdungpo, Korea 
-

While patrolling a fuel pipeline that ran from 
Inchon to Kimpo Air Force Base with another MP he 
spotted a Korean girl stealing fuel who was 
subsequently shot and killed by another MP.

Losing control of a car and landing in a river 
while driving home from the base club.

iii.  Sometime after December 1953, while a member of 
the 8020th A.U.M.P. Detachment, 519th Military Police 
Battalion, Panmunjon, Korea, and while standing guard 
duty alone on the DMZ, a North Korean soldier who 
reportedly was wired with explosives, surrendered to 
him.  Thereafter, the veteran reportedly had to wait six 
and a half hours for the Officer of the Day to send 
someone to take charge of the prisoner.

iv.  Witnessing a Turkish solder being beheaded by a 
Turkish officer while attached to the 8020th A.U.M.P. 
Detachment, 519th Military Police Battalion, Panmunjon, 
Korea

v.  While attached to the 8020th A.U.M.P. Detachment, 
519th Military Police Battalion, Panmunjon, Korea the 
first sergeant in charge of security at the peace talks 
allowed other soldiers to remain in their tent sleeping 
and playing cards while he had to patrol alone.  
Reportedly, this same first sergeant threatened his life 
when he talked to him about this.  After reporting this 
matter to the Officer of the Day, the first sergeant 
harassed him until he transferred to a 519th Military 
Police detachment in Japan.

It is noted that the RO contacted the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), now known as 
the United States Army and Joint Services Records Research 
Center (JSRRC), in an attempt to verify the claimed 
stressors.  In response, in October 2002, JSRRC provided the 
RO with Quarterly Historical Reports for the 728th Military 
Police Battalion, Company B, for the period ending in 
December 1953.  These records, however, only verify the fact 
that in October 1953 his unit's mission included guarding an 
inspection team that was traveling around Korea, and guarding 
a pipeline.  It noted that escorts were provided to all parts 
of South Korea, all without incident.  The reports did not 
verify any of the stressors reported by the veteran.  The 
JSRRC indicated that in order to conduct research concerning 
the incidents while the veteran was assigned to the 519th 
Military Police Battalion, he must provide the most specific 
date possible, type, and location of the incident.  

As a result of the June 2004 Board remand, the RO was 
directed to contact the JSRRC in an attempt to again verify 
the veteran's stressors.  The veteran was requested to 
provide information as to each of the events he described to 
include the dates of the incidents or at least a 30 day time 
frame and further specific information to include police 
reports.

A response from the JSRRC indicated that based on review, 
this PTSD request on behalf of the veteran had not been 
researched.  It was noted that the killing of civilians was 
extremely difficult to verify.  To research these types of 
incidents, an official report would have had to have been 
written and filed.  An incident not reported, could not be 
verified.  

In December 2005, the veteran submitted additional evidence 
directly to the Board, accompanied by a waiver of initial RO 
review of such evidence.  See 38 C.F.R. § 20.1304 (2005).  
The evidence consists of an affidavit from a fellow soldier 
who served with the veteran in Korea.  This soldier indicated 
that he recalled a Korean girl being shot while the veteran 
was guarding a pipeline with jet fuel.  He also indicated 
that he caused the veteran to miss a bridge and go off the 
road and into a ditch.  This soldier indicated that as a 
result of these incidents the veteran exhibited very strange 
behavior and was out of touch with reality.  A photograph of 
a jeep in a terraced field was also sent with the additional 
evidence purporting to be the jeep accident which contributed 
to the veteran's PTSD.

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his/her possession, what specific 
evidence he/she is to provide, and what evidence VA will 
attempt to obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 2004 
fulfills the provisions of 38 U.S.C.A. § 5103(a) save 
for a failure to provide notice of the type of evidence 
necessary to establish a disability rating or effective 
date for the disability on appeal.   The claim was 
readjudicated in an October 2005 supplemental statement 
of the case.  The failure to provide notice of the type 
of evidence necessary to establish a disability rating 
or effective date for the disability on appeal is 
harmless because the preponderance of the evidence is 
against the appellant's claim for service connection.  
Any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making perfect compliance with the timing 
requirements of 38 U.S.C.A. § 5103 impossible.  Since then, 
however, the content of the notices provided to the appellant 
fully complied with the requirements of that statute.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence.  The claim was 
readjudicated after proper notice was provided.  Thus any 
error in the timing was harmless, the appellant was not 
prejudiced, and the Board may proceed to decide this appeal.  
Simply put, there is no evidence any VA error in notifying 
the appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.

Criteria

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 

If, however, it is determined that a veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressors.  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).

In this case, the service records do not show the veteran 
engaged in combat.  Thus, his bare assertions of service 
stressors are not sufficient to establish that they occurred; 
rather, his stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f).

Analysis

Assuming, without conceding, that the diagnosis of PTSD is 
adequate, there is, nevertheless, a need to corroborate the 
claimed stressors.  A stressor involves exposure to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others and the person's 
response involved intense fear, helplessness, or horror.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).

It bears emphasis that the sufficiency of a stressor is a 
medical determination and is presumed by a medical diagnosis 
of PTSD.  Cohen.  Nevertheless, the occurrence of a stressor 
is an adjudicatory determination.  "Credible supporting 
evidence" is necessary to verify noncombat stressors and be 
obtained from service records or other sources.  The Court 
has held that the regulatory requirement for "credible 
supporting evidence" means that "the appellant's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a noncombat stressor."  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).

The record does not support a finding that the veteran 
engaged in combat.  Therefore, the claimed stressors require 
independent corroboration.  The RO repeatedly attempted to 
obtain independent verification of the veteran's stressor 
incidents from the JSRRC; however, they were unable to 
confirm the veteran's claimed stressors without further 
specific information that only the appellant could provide.  
The veteran has not provided the requested information.  The 
JSRRC also indicated that the killing of civilians was 
extremely difficult to verify.  To research these types of 
incidents, an official report would have had to have been 
written and filed.  An incident not reported, could not be 
verified.  

While the veteran submitted a statement from a service 
comrade noting that he recalled a Korean girl being shot 
while the veteran was guarding a pipeline, he did not mention 
if he witnessed the killing and whether they filed a report.  
This lay affiant also indicated that he was responsible for 
running the veteran off the road but again, there is no 
indication that a report was filed concerning the accident.  
The lay affiant stated that both incidents resulted in the 
veteran exhibiting strange behavior and losing touch with 
reality; however, it is noted that while lay persons are 
competent to describe visible symptoms or manifestations of a 
disease or disability, Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992), they are not competent to provide medical 
opinion evidence.  See Moray v. Brown, 5 Vet. App. 211 (1993) 
(persons without medical expertise are not competent to offer 
medical opinions). 

Furthermore, although the veteran submitted a picture of a 
jeep in a field, without further documentation, it can not be 
verified that this was the jeep the veteran was driving or it 
was the jeep involved in an accident.  

For the foregoing reasons, the Board finds that there is no 
credible corroborating evidence that the veteran was exposed 
to an in-service stressor.  In the absence of a verified 
stressor, diagnoses of PTSD are not sufficient to support the 
claim.  An opinion by a mental health professional based on a 
post-service examination of the veteran cannot be used to 
establish the occurrence of the stressor.  The Board is not 
required to accept an unsubstantiated diagnosis that the 
alleged PTSD had its origins in the veteran's service.  West 
v. Brown, 7 Vet. App. 70, 78 (1994).

Since the veteran's claimed stressors have not been verified, 
the diagnosis of PTSD was based on an unsubstantiated history 
that is inadequate for rating purposes, and may not be relied 
upon by the Board.  Id.  The reasonable doubt doctrine is not 
applicable in this case as the evidence is not evenly 
balanced.  See 38 C.F.R. § 3.102 (2005).  

ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


